PER CURIAM:
Cynthia Louise Dickey appeals the district court’s order granting summary judgment in favor of the United States in her action filed under the Federal Tort Claims Act. We have reviewed the parties’ briefs and the joint appendix and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Dickey v. United States, No. CA-03-761-2 (E.D.Va. Sept. 24, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED